Exhibit Thomas B. King Executive Vice President and Chief Operating Officer Mailing Address: Mail Code B32 P. O. Box 770000 San Francisco, CA 94177-0001 November 21, 2005 Overnight Mail: Pacific Gas and Electric Company 77 Beale Street, 32nd Floor Mr. John S. Keenan 108 Braewynds Lane 415.973.7431 Holly Springs, NC27540 Fax: 415.973.9485 Dear Jack: On behalf of Pacific Gas and Electric Company, I am pleased to extend a revised offer to you to join our organization as Senior Vice President, Generation and Chief Nuclear Officer, reporting to me. Your initial total compensation package will consist of the following: 1. An annual base salary of $350,000 ($29,166.67/month) subject to possible increases through our annual salary review plan. 2. A one-time bonus of $200,000 payable within 60 days of your date of hire, subject to normal tax withholdings.Should you leave the company or should your employment be terminated for cause within three years of your date of hire, a prorated amount of this bonus must be refunded to the company. 3. A target incentive of $175,000 (50% of your base salary) in an annual short-term incentive plan under which your actual incentive dollars may range from zero to $350,000 based on performance relative to established goals.If your date of hire is in 2005, this incentive will be prorated for the number of months worked from your date of hire and will be payable in 2006. 4. A one-time additional incentive tied to the improvement of the performance of Diablo Canyon Power Plan (DCPP).Specifically, 50 percent of your 2006 annual short-term incentive plan award will be tracked in a phantom account contingent upon INPO’s next rating of DCPP, which is scheduled to occur in the spring of 2007.If the 2007 INPO rating is a 1, the amount tracked in the phantom account will be paid to you. 5. Participation in the PG&E Corporation Long-Term Incentive Plan (LTIP) as a band 3officer.Grants under the LTIP are split equally between restricted stock and performance shares, and are generally made annually on the first business day of the year.Your initial grant will be made on the first business day of January 2006 and will have an estimated current value of $400,000.This estimated value is used only for the purpose of determining the number of shares for your grant.The ultimate value that you realize from this grant will depend upon your employment status and the performance of PG&E Corporation common stock. Mr.
